EXHIBIT J
Webinar: Getting Started With
Zero Trust

>

    

Beate sit
_ REGIST
Eiires terest betters

July 8, 2021, 1:00 pm EDT

Zero Trust is a security concept that prescribes that organizations should net
automatically trust anything inside or outside of their physical or networked
perimeter and instead, must verify every user, device, or application to
CONNECt to its systems before granting the least privileged access. Codified in
2010, over the past several years it has gained increased momentum as a
Security model, even called out as a priority in a recent the United States
Presidential Cybersecurity Executive Orders. Adoption of a zero-trust strategy
could help physical security practitioners achieve more effective converged

security, In this webinar presented by the SIA’s Cybersecurity Advisory Board,
attendees will learn:
© What is Zero Trust and how it can be applied to converged security

* Technologies and practices that make the Zero Trust Model work

* How to get started with Zero Trust in your security environment

 

et ie i
Ste! 7 ; Chuck Davis, senior director of cybersecurity, Hikvision
4 * . BS 4) Michael Kim, vice president, imperial Capital a
